BROWN, J., concurring. I agree with all of the opinion except that I would strike the disrespectful language from Exigence’s briefs. Our rule is clear: “No argument, brief, or motion filed or made in the Court shall contain language showing disrespect for the circuit court.” Ark. Sup.Ct. R. 1-5 (2010). The following language essentially accuses the sitting judge of bias and clearly shows disrespect: • These acts were an overt, transparent, and retaliatory abuse of discretion on the part of the Trial Court. • In other words, the discovery at issue was irrelevant to this case, and the fact that Judge Simes entered a Strike Order/Default Judgment based on this irrelevant discovery proves it was nothing more than Judge Simes’ last minute effort to unfurl the red carpet for plaintiff to walk a path to liability where no other path existed. • Although there were at least sixteen (16) pending motions before the Trial Court, Judge Simes chose to rule on only one of them; he struck Appellant’s Answer, and simultaneously continued the trial indefinitely, as he exited the back door of the Phillips County Courthouse. Never has there been such a flagrant case of retaliatory abuse of discretion on the part of a circuit court judge, and the Strike Order/Default Judgment should be set aside/reversed. Appellee should be required to compete on a level playing field, with an 11sobjective, rational judge overseeing the case. A compendium of our case law on striking language disrespectful to the circuit court can be found in the case of Stilley v. Supreme Court Committee on Professional Conduct, 370 Ark. 294, 306, 259 S.W.3d 395, 402 (2007): This court repeatedly has expressed a displeasure with attorneys who have directed disrespectful language toward courts and officers of the court. See Ligon v. McCullough, 368 Ark. 598, 247 S.W.3d 868 (2007) (per curiam) (striking defendant’s brief due to disrespectful and unnecessary language directed at the Executive Director of the Committee); Cox v. State, 365 Ark. 358, 229 S.W.3d 883 (2006) (striking a sentence from the appellant’s brief due to contemptuous and disrespectful language directed at the trial court): Davenport v. Lee, 349 Ark. 113, 115, 76 S.W.3d 265, 266 (2002) (per curiam) (holding that “[j]ust as we will not allow a lawyer to show disrespect for the judges sitting in circuit courts, we will not allow an attorney to show disrespect for the members of this court”); White II [v. Priest], 348 Ark. 783, 73 S.W.3d 572 [ (2002) ] (striking petitioner’s brief seeking recusal of all the justices of this court based upon the petitioner’s attorney’s continued strident disrespectful language used in his pleadings, motions, and arguments, and his repeated refusal to recognize and adhere to precedent); Henry v. Eberhard, 309 Ark. 336, 832 S.W.2d 467 (1992) (striking portion of the appellant’s brief containing offensive, inflammatory, and disrespectful language to the trial court); McLemore v. Elliot, 272 Ark. 306, 614 S.W.2d 226 (1981) (striking appellant’s brief due to disrespectful and distasteful language directed at the trial judge). Furthermore, we have “caution[ed] attorneys from filing motions containing irrelevant, disrespectful, and caustic remarks that only serve to vent a party’s emotions such as anger or hostility.” Ligon, 368 Ark. at 599, 247 S.W.3d at 869. While I would not strike Exigence’s entire brief, the allegations of bias quoted above are beyond the pale and exhibit disrespect for the circuit court. For that reason, they should be stricken from the briefs. If Exigence is convinced that Judge Simes’s conduct exhibited bias in contravention of Rule 2.3 of the Arkansas Code of Judicial Conduct, its remedy is to file a complaint with the Judicial Discipline Commission. To make such allegations in a brief before this court, however, is not appropriate. HANNAH, J., joins this concurring opinion.